Title: To Thomas Jefferson from Jacques Le Maire, 15 November 1784
From: Le Maire, Jacques
To: Jefferson, Thomas



Votre Exellence
Loriant le 15. 9bre. 1784.

Je suis parti de paris pénétré de reconnoissance de tout ce que vous avez fait pour moy, Et qui ne finira qu’avec mes jours, trop heureux si je puis un jour vous prouver combien les services signalés que vous m’avés si généreusement gratifiéz Et qui sont inapretiables.
Je suis arrivé aujourd’huy a loriant a deux heure apres Midi, En bon port; je seroit arrivé hiere soir sans un accident que le postilion de vitré ma versé et casé une couroi dé giudage [guidage?] de ma chaise, mais heureusement que cette accident a été reparé dans la même nui, rien autre chause n’a souffert.

Je suis allé de suite chez Mr. Barclay a qui j’ai remy vôtre Missive, il doit demain Matin me remettre les deux petits barilles d’eau de vie, dont j aurai le plus grand soin de les mettre dans ma cabanne, crainte qu’il ne se trouve en mauvaise compagnie car si il logoit allieurs qu’avec moi il ne seroit point en surété; j’aurai pour tout les autres effets les même precautions, par ce moyen là le tout n’aura d’autre valet de chambre que moi pour les soyniez.
En arrivant en virginie je n’aurai rien de plus presé que d’éxécuter tout ce que vous m’avez confiez, nomément pour vous chere Enfants ce qui sera pour Moi une tres grande satisfaction, de voir cette chere famille.
Mr. Short est arrivé hiere par le paquet bote, il se propose de partire pour paris demain dans la nui. Et moi jespere partir mecredy sans faute, je me vois Encore une fois heureux de retourner, sous l’arbre de la liberté où jespere y finir mes jours. Je prenderai la liberté de vous Ecrire sitot mon arrivé En amerique.
Il ne me reste plus qu’a vous supplier de me continuer vos bontés que je sollicite toujours avec confiance, vous souhaitant toute la Santé possible, pour le bonheur de vôtre chere famille Et de vos consitoyens Et de tout ce qui vous Est chere; ce sont la les voeux les plus chere a mon coeur, pénétré de ses sentimens je suis avec le plus profond respect, Vôtre Exellence Votre tres humb Et tres obeissant serviteur,

Col. Le Maire

